Title: To George Washington from Edward Hand, 2 July 1783
From: Hand, Edward
To: Washington, George


                        
                            
                            Sir
                            Orderly Office 2d July 1783—4 oClock P.M.
                        
                        Being anxious to complete the Returns of the Army for the last Month, I called for One from Hazens Regiment,
                            which I could not obtain untill this Moment—I find it introduces a number of promotions before unknown to me, and which as
                            I have reason to believe are not Warranted—for this reason I inclose the Return and request you Excellencies advice before
                            I give them what may be supposed a sanction by recording them in my Office. with much respect I have the honor to be yr
                            Excellencies Obt Hble Servt
                        
                            Edwd Hand
                            Adjt Genl

                        
                    